COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
JAIME SANDOVAL,
  CLAUDIA SANDOVAL, AND CJ TREEHOUSE, INC.,
 
                            Appellants,
 
v.
 
 
KIDDIE WORLD,
  INC.,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00220-CV
 
Appeal from the
 
327th District Court
 
of El Paso County, Texas 
 
(TC# 2000-2764) 
 



 
O P I N I O N
Appellants move to dismiss their
appeal pursuant to Tex. R. App. P.
42.1(a).  The rule states:
(a)
The appellate court may dispose of an appeal as follows:
 
(1)              
in accordance with an agreement signed by all parties
or their attorneys and filed with the clerk; or
 
(2)        in accordance with a motion of appellant
to dismiss the appeal or affirm the appealed judgment or order; but no party
may be prevented from seeking any relief to which it would otherwise be
entitled.  
 




Appellants have complied with the
requirements of Rule 42.1(a)(2). 
Although appellants need only comply with either subsection (1) or (2),
we note that the motion is agreed to and signed by the attorney for appellee,
thus placing it in compliance with Tex.
R. App. P. 42.1(a)(1) as well.
We grant appellants= motion and dismiss the appeal.
 
                                                                        

SUSAN
LARSEN, Justice
June 20, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)